IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         No. PD-1118-09



                                 JESSE AROCHA, Appellant

                                                 v.

                                   THE STATE OF TEXAS

      ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
  IN CAUSE NO. 08-07-00108-CR FROM THE EIGHTH COURT OF APPEALS
                            BEXAR COUNTY


                 HOLCOMB, J., delivered the opinion of the unanimous Court.


       A Bexar County jury found Jesse Arocha guilty of burglary of a habitation under Texas Penal

Code § 30.02(a)(1) and (2). The trial court assessed Arocha’s punishment at imprisonment for six

years, probated for six years, and a fine of $1,500.

       Arocha filed a timely notice of appeal to the Fourth Court of Appeals. Shortly thereafter, the

Texas Supreme Court, acting pursuant to Texas Government Code Chapter 73, ordered Arocha’s

case and twelve others transferred from the Fourth Court of Appeals to the Eighth Court of Appeals.

       On direct appeal to the Eighth Court, Arocha argued, inter alia, that Texas Government Code
                                                                                     AROCHA -- 2

Chapter 73 was unconstitutional and that the Eighth Court therefore lacked jurisdiction of his case.

The Eighth Court rejected Arocha’s argument on the basis of procedural default. Arocha v. State,

No. 08-07-0108-CR (Tex.App.–El Paso, June 30, 2009), slip op. at 12 & 16 (not designated for

publication).

       We granted Arocha’s petition for discretionary review in order to determine whether the

Eighth Court erred in its analysis. See Tex. R. App. Proc. 66.3(c). After reviewing the briefs of the

parties and the relevant portions of the record, however, we conclude that our decision to grant

Arocha’s petition was improvident. Accordingly, we dismiss Arocha’s petition. See Tex. R. App.

Proc. 69.3.



DELIVERED JUNE 30, 2010

DO NOT PUBLISH